Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 1 of 9 Page ID #:282


     1   SAMIR DEGER-SEN*                       AHILAN ARULANANTHAM
         samir.deger-sen@lw.com                 (SBN 237841)
     2   WILLIAM M. FRIEDMAN*                   aarulanantham@aclusocal.org
         william.friedman@lw.com                MICHAEL KAUFMAN
     3   LATHAM & WATKINS LLP                   (SBN 254575)
         555 Eleventh Street, NW                mkaufman@aclusocal.org
     4   Suite 1000                             JESSICA KARP BANSAL
         Washington, D.C. 20004-1304            (SBN 277347)
     5   Tel: 202.637.2200                      jbansal@aclusocal.org
         Fax: 202.637.2201                      MICHELLE (MINJU) CHO
     6                                          (SBN 321939)
         AMANDA BARNETT (SBN 319046)            mcho@aclusocal.org
     7   amanda.barnett@lw.com                  ACLU Foundation of Southern
         JESSIE CAMMACK (SBN 329794)            California
     8   jessie.cammack@lw.com                  1313 West 8th Street
         LATHAM & WATKINS LLP                   Los Angeles, CA 90017
     9   355 South Grand Avenue, Suite 100      Telephone: (213) 977-9500
         Los Angeles, California 90071-1560
   10    Tel: 213.485.1234
         Fax: 213.891.8763
   11
       Attorneys for Plaintiffs-Petitioners
   12 *Pro hac vice application forthcoming
   13
                          UNITED STATES DISTRICT COURT
   14                    CENTRAL DISTRICT OF CALIFORNIA
   15
      KELVIN HERNANDEZ ROMAN,                   )   Case No. 5:20-cv-00768
   16 BEATRIZ ANDREA FORERO                     )
      CHAVEZ, MIGUEL AGUILAR                    )   ADELANTO COVID
   17 ESTRADA, on behalf of themselves and      )
      all others similarly situated,            )   DECLARATION OF PAOLA
   18                                           )   RAYON VITE
                    Petitioners-Plaintiffs,     )
   19                                           )
      v.                                        )
   20                                           )
      CHAD F. WOLF, Acting Secretary, U.S.      )
   21 Department of Homeland Security;          )
      MATTHEW T. ALBENCE, Deputy                )
   22 Director and Senior Official Performing   )
      the Duties of the Director, U.S.          )
   23 Immigration and Customs Enforcement;      )
      DAVID MARIN, Director of the Los          )
   24 Angeles Field Office, Enforcement and     )
      Removal Operations, U.S. Immigration      )
   25 and Customs Enforcement; and JAMES        )
      JANECKA, Warden, Adelanto ICE             )
   26 Processing Center,                        )
                                                )
   27               Respondents-Defendants.     )
                                                )
   28
Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 2 of 9 Page ID #:283


    1                    DECLARATION OF PAOLA RAYON VITE
    2         I, PAOLA RAYON VITE, hereby declare:
    3         1.     I make this declaration based on my own personal knowledge and if
    4   called to testify I could and would do so competently as follows:
    5         2.     I am 35 years old and a citizen of Mexico. I entered the United States
    6   when I was 3 years old and have considered the U.S. my home ever since. I have
    7   been a lawful permanent resident since October 1998, when I was 13 years old. I
    8   have three U.S. citizen children whom I love with all my heart. My mother and
    9   father are both lawful permanent residents. My siblings are both U.S. citizens. I
   10   currently reside with my uncle, a U.S. citizen.
   11         3.     I have been diagnosed with Type 2 diabetes, asthma, and depression.
   12         4.     Until I was released from Adelanto ICE Processing Facility
   13   (Adelanto) on Friday, April 3, 2020 by a temporary restraining order issued by this
   14   Court, I had been detained at Adelanto since November 2019—over four months.
   15         5.     When I was released from Adelanto, ICE placed a GPS monitor on
   16   my ankle.
   17         6.     I submit this declaration in support of a petition for a writ of habeas
   18   corpus and motion for a preliminary injunction based on the risks of serious illness
   19   and death due to the current COVID-19 pandemic that I, and others like me, face if
   20   detained in Adelanto.
   21   Living at Adelanto ICE Processing Facility
   22         7.     In Adelanto, I was detained in Adelanto East, in a big dorm that held
   23   about 52 women. Almost always, every bed in the dorm was occupied. There
   24   were four dorms in Adelanto East, labeled A, B, C, or D. I was initially placed in
   25   Dorm B, and then moved to Dorm C.
   26         8.     All the beds were bunk beds, with 1 upper bed and 1 lower bed. The
   27   bunk beds were close together—each bunk bed was less than 2 feet apart from the
   28   next. When I was in my bed, 5 other women were very close to me—2 were

                                                  1
Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 3 of 9 Page ID #:284


    1   bunked perpendicular to my feet; 2 were bunked perpendicular to my head; and 1
    2   woman had the bunk bed on top of mine.
    3         9.     The dorm had two tiers. The lower tier contained 26 beds, tables and
    4   chairs for eating, 3 showers, and 3 toilets. The showers and 2 of the toilets were
    5   very close to the area where we ate our meals. The entrance to the bathroom was
    6   only about 6 feet away from some of the dining tables. Sometimes, if you were
    7   eating lunch or dinner and someone used the restroom, you could smell it. The
    8   upper tier contained 26 beds, 1 toilet, and 1 shower.
    9         10.    The showers were constantly very disgusting. There was hair
   10   everywhere and toilet paper around the shower. The restrooms downstairs were
   11   also very filthy, with toilet paper and hair everywhere. It was the detainees’
   12   responsibility to keep the restrooms clean. However, we did not always have
   13   cleaning supplies or gloves to clean with.
   14         11.    We were only given access to cleaning supplies to clean the eating
   15   area. If you wanted to clean other parts of the dorms, such as the showers, you
   16   could only get cleaning supplies during mealtimes. So either we could eat, or we
   17   could clean. I never saw an Adelanto staff member clean the showers or toilets in
   18   the dorm.
   19         12.    Likewise, it was detainees’ responsibility to keep the eating area
   20   clean. I never saw an Adelanto staff member clean the eating area.
   21         13.    There was no hand sanitizer available to detainees. We were not
   22   provided with masks. Some staff members wore masks, but not all of them. We
   23   were not provided with gloves, except for cleaning the eating area. Some officers
   24   would give you gloves if you asked for them, but others would not.
   25         14.    A few days before I was released, our dorm had no toilet paper for
   26   about 2 days. We asked the officers what we were supposed to do without toilet
   27   paper, and the officer said that none of the dorms in Adelanto East had toilet paper.
   28   Some detainees store or save small amounts of toilet paper just in case, so some of

                                                  2
Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 4 of 9 Page ID #:285


    1   them shared their toilet paper with others. Other women just forced themselves not
    2   to use the toilet as much as possible during this time.
    3   Adelanto’s COVID-19 response
    4         15.    Adelanto did not tell us anything about COVID-19 until about three
    5   weeks before my April 3, 2020 release, when they announced to us that they were
    6   canceling all family visits.
    7         16.    However, I observed almost no other changes in the facility as a result
    8   of the COVID-19 pandemic. The biggest change I observed was that a couple days
    9   before I was released, Adelanto staff posted some flyers on the wall. The flyers
   10   said to wash your hands for 20 seconds and to report if you came down with a
   11   cough or fever.
   12         17.    I had never heard of the term “social distancing” until my immigration
   13   attorney asked me if it was being implemented at Adelanto—on or around March
   14   28, 2020.
   15         18.    Even after the COVID-19 pandemic was already widespread in
   16   California and the U.S., women in Adelanto who were coughing got little or no
   17   medical attention. I saw women coughing but the medical staff didn’t do anything
   18   to help them. Even if someone had a fever, the staff said there were no doctors to
   19   help them.
   20         19.    About a week before my release, one of the women in my dorm was
   21   sick. Another detainee told an officer that she was coughing and was hot to the
   22   touch and hadn’t gotten out of bed all day. She asked if the sick woman could be
   23   checked by medical staff. At first the nurse didn’t appear to believe her, because
   24   she said, how do you know she has a fever—do you have a thermometer? Of
   25   course, detainees don’t have access to thermometers. No one came to check the
   26   sick woman’s temperature until two or three hours after that.
   27         20.    This was consistent with the delayed medical attention I often
   28   experienced at Adelanto for my diabetes. I take two types of insulin for my

                                                  3
Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 5 of 9 Page ID #:286


    1   diabetes, and it has to be administered by a doctor or nurse. At Adelanto, I was
    2   supposed to get insulin twice daily, at 11 am and 4 pm. My 11 am insulin was
    3   usually administered in the medical office, while my 4 pm insulin was usually
    4   administered in a satellite room in my dorm. Going to the medical office for my
    5   morning insulin required me to go through the same hallway and wait in the same
    6   room as detainees from the men’s dorm who needed medical attention.
    7         21.    On March 18, 2020, I heard over an officer’s radio that one of the
    8   men’s dorms was under quarantine. I did not know if it was because of
    9   COVID-19, but I was concerned that could be the reason. I was scared of
   10   becoming infected with COVID-19, especially because my diabetes and asthma
   11   makes me vulnerable to getting very sick from COVID-19. So, that morning I
   12   made a request for my 11 am insulin to be administered in the satellite room in my
   13   dorm instead of the medical office. The lieutenant said that would be OK, and a
   14   nurse came and said he would send someone to administer my insulin in the dorm.
   15   I waited and waited, but no one came to give me my insulin. I didn’t get insulin
   16   until 4 pm that day.
   17         22.    On March 31, 2020, I had low blood sugar and was shaking. I told an
   18   officer I felt sick because of my low blood sugar and that I needed to check my
   19   sugar levels. The officer said I needed a medical order to get my sugar checked. I
   20   told the officer that I had diabetes and the doctor had told me I needed to check my
   21   sugar levels when I was shaking, and the officer repeated that there was no medical
   22   order for it. I asked the officer to call the sergeant because my need for medical
   23   attention was urgent. The officer called the sergeant on the radio. Through the
   24   radio, I heard the sergeant say that he (the sergeant) couldn’t do anything for me
   25   and that I had to wait until the doctor was available. The sergeant did not say
   26   when the doctor would be available. I had to drink soda and eat chocolate to raise
   27   my blood sugar levels, which is not the best way to safely raise my blood sugar to
   28   a healthy level. When a nurse finally checked me hours later, my blood sugar

                                                  4
Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 6 of 9 Page ID #:287


    1   levels were very high.
    2         23.    On other occasions, I have struggled to have access to food that is safe
    3   for my diabetes. Adelanto serves a lot of white bread, rice, and beans, which is not
    4   healthy for people who have diabetes. I am allergic to peanuts, which the facility
    5   is aware of, but they frequently served me meals containing peanut butter. Once, I
    6   received a peanut butter and jelly sandwich and oatmeal for my meal. I told the
    7   officer that I needed to change my plate because I’m allergic to peanuts, and she
    8   said to just throw away the peanut butter and eat everything else. I said I was
    9   diabetic and that the food left on my tray—oatmeal, white bread, and jelly—was
   10   too sugary for me to safely eat, because of my diabetes. But I was not allowed to
   11   get another meal.
   12         24.    I have asthma and sometimes require an inhaler to breathe. I had a lot
   13   of trouble managing my asthma at Adelanto. There was little or no air circulation.
   14   In the winters, they turned on the heaters and it would get very hot and muggy in
   15   the dorms. If we asked the officers to turn on the air conditioning, they said no.
   16   When we asked them to turn on the fans, they said the fans were too loud. At
   17   night, the heat would make my throat itchy and I would cough and cough. The
   18   heat and my cough made it hard to sleep. In the summers, the air conditioning
   19   dried out my throat and I would cough and cough. It was very uncomfortable to
   20   cough so much at night because there were so many people sleeping near me.
   21   People didn’t like that I was coughing near them. Of course, when everyone
   22   learned about COVID-19, people were more on edge and nervous whenever I
   23   coughed. But I couldn’t help it because of my asthma.
   24   Release from Adelanto
   25         25.    I felt really happy when I learned I was being released from Adelanto.
   26   I felt so great thinking about the fact that I was going to get to communicate with
   27   my kids without worrying about having money on my phone to call them, or
   28   waiting for a phone to become available.

                                                   5
Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 7 of 9 Page ID #:288


    1         26.    I had been really stressed out about the possibility of getting
    2   COVID-19 at Adelanto because of my diabetes and asthma. Being released and
    3   getting to stay with my uncle is so much better for my health. I am able to eat a
    4   much healthier diet and have better hygiene. Also, my asthma has already gotten
    5   much better now that I’m out. My mental health has also improved greatly.
    6         27.    Every day, I have phone and video calls with my children. It is so
    7   much easier to communicate with my kids. My eldest child, now 10, is so happy
    8   that I can talk with him more often, including on video. I call my kids every day,
    9   all day. I can speak with them much longer than I could when I was in Adelanto,
   10   where calls were expensive and I didn’t have the money to pay for regular video
   11   calls with my kids.
   12         28.    I haven’t seen my kids in person yet, because I don’t want to take the
   13   risk of getting them or anyone else sick. I am being very careful to stay at home. I
   14   don’t go outside at all. I am being very careful to practice social distancing by
   15   staying at least 6 feet away from others.
   16         29.    I am truly grateful for this opportunity to show that I am not a danger
   17   to society. I am really thankful for this opportunity to take care of my health and
   18   take what measures I can to avoid, as much as possible, becoming sick with
   19   COVID-19.
   20         30.    I also want to express to the Court how sorry I am for what my
   21   incarceration and detention at Adelanto has put my children through. My kids are
   22   now 5, 6, and 10 years old. My conviction arose from an incident where I took my
   23   two younger kids to a water park, by myself. I was carrying the youngest one, then
   24   a baby, and the older one started running out of the water park. I chased after him,
   25   and all of a sudden I started falling. Without thinking, I grabbed a fence nearby to
   26   catch my balance, and my baby fell out of my arms. My baby injured his elbow,
   27   but thankfully didn’t break any bones. I took him to a Mexican healer who helped
   28   heal his elbow. He wasn’t crying and, from what I could tell, seemed fine.

                                                    6
Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 8 of 9 Page ID #:289


    1   Knowing what I know now, I realize I should have taken my baby to a doctor. I
    2   will never again repeat that mistake. When I was reported for not taking my baby
    3   to a doctor, I had to go to children’s court. I took so many classes and worked
    4   really hard to show that I was a good parent who cared about my kids more than
    5   anything. I earned non-monitored visits with my kids, I was picking them up from
    6   school, cooking for them, going to mommy & me therapy together, and spending
    7   lots of time with them. We were having a great relationship, all of us. But then,
    8   just a few months before the children’s court was scheduled to return full custody
    9   of the kids to me, the District Attorney got involved and arrested me, and
   10   everything changed. And because of this conviction, I am now in danger of being
   11   deported and separated from my kids forever.
   12         31.    Both of my younger children have autism. I want to be in their lives.
   13   They need me—even though they have their dad, who loves them, they also need
   14   their mom. I was so, so sad that the criminal court characterized my conviction as
   15   “child abuse.” I know that I should have taken my baby to a doctor and not a
   16   healer, and I’m terribly sorry for my mistake. But I have never hit my kids. I have
   17   never put my hands on them.
   18         32.    I feel so sorry to my kids for putting them through all this pain. When
   19   I was in prison and in Adelanto, I felt constant remorse that my kids had to be
   20   away from their mom. It was horrible, I couldn’t believe what was happening to
   21   me. So, hearing that I was going to be released from Adelanto made me so happy
   22   because I knew I could continue having a relationship with my kids and continue
   23   bonding with them. I love my kids more than anything in the world. They’re the
   24   most important thing to me.
   25
   26
   27
   28

                                                 7
Case 5:20-cv-00768-TJH-PVC Document 9-11 Filed 04/14/20 Page 9 of 9 Page ID #:290


    1         I declare under penalty of perjury of the laws of the State of California and
    2   the United States that the foregoing is true and correct. Executed this 12th day of
    3   April, 2020 in Panorama City, California.
    4
    5
    6
    7
    8                                          PAOLA RAYON VITE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 8
